UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2367


GEORGE O. HARRISON, JR.,

                    Plaintiff - Appellant,

             v.

CAPITAL ONE SERVICES, LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:19-cv-00854-JAG)


Submitted: May 25, 2021                                           Decided: May 27, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


George O. Harrison, Jr., Appellant Pro Se. Elizabeth Ebanks, Kyle Reese Elliott,
OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       George O. Harrison, Jr., appeals the district court’s order granting summary

judgment in favor of Capital One Servs, LLC, on his employment discrimination

complaint. Having reviewed the record and finding no reversible error, we affirm the

decision of the district court. Harrison v. Cap. One Servs., LLC., No. 3:19-cv-00854-JAG

(E.D. Va. Dec. 15, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2